Citation Nr: 1012650	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
sprain, claimed as patellofemoral syndrome.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 2001 to August 
2005. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2007, the Veteran was afforded an informal 
conference at the RO.  A report of this proceeding is of 
record.

The issue of service connection for sinusitis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence does not establish a current right knee 
disability which is related to service.


CONCLUSION OF LAW

A chronic right knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
 Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a September 2005 letter, issued prior to 
the decision on appeal, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records, lay statements, an informal conference report and 
examination reports.  

The Board notes that the Veteran, through his 
representative, contends that the Veteran's VA examinations 
were inadequate as he did not have an MRI.  However, the 
Board notes that the Veteran did have an MRI during the 
relevant period and the results of this objective testing 
have been associated with the claims file.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of 
the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's 
claim, any question as to an appropriate disability rating 
or effective date to be assigned is rendered moot.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See 
Pelegrini, 18 Vet. App. at 121.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on the behalf of the Veteran be 
discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Board notes that the Veteran's service treatment records 
indicate that he was treated for right knee pain during 
October 2002.  He reported a history of pain for two weeks.  
He reported an injury in August.  He reported that the knee 
recently gave out.  On examination there was no edema, no 
loss of range of motion and no erythema at that time.  The 
examiner's impression was that the Veteran had a right 
anterior cruciate sprain.  He was treated with naproxen and 
put on light duty for 14 days.  

VA records indicate that the Veteran complained of pain in 
his right knee during October 2005.  The examiner noted 
subtle clicking with flexion and extension; no signs of 
inflammation, mechanical instability or deformity.  The 
examiner's impression was that there was right knee pain 
with no objective findings.  X-rays taken that same month 
revealed a normal right knee.  An additional December 2005 
VA treatment note indicates that the Veteran complained of 
right knee pain but there were no objective findings.  

The Veteran was afforded a VA examination during February 
2006.  The Veteran contended that he hit his right knee on a 
hard object during 2002; with the pain resolving 
approximately two weeks later.  Later that same year, the 
Veteran reported pain with running that has continued to the 
present time.  The VA examiner reported that the Veteran had 
no redness, swelling or deformity; the joint was stable and 
demonstrated full range of motion from 0 to 140 degrees with 
palpable and reportedly painful crepitus in the lateral 
aspect of the joint during the extension phase.  The 
impression was a normal exam of the right knee except for 
lateral crepitus of unknown clinical significance.  

During April 2006, the Veteran called the Charleston VAMC, 
requesting an MRI for worsening knee pain.  An MRI was 
accomplished during May 2006 with the impression being 
unremarkable MRI of the right knee.  

The Veteran was afforded an additional VA examination during 
April 2006.  The Veteran reported pain in the right knee.  
On physical examination, there was no redness, swelling or 
deformity; the joint was stable with range of motion from 0 
to 130 degrees with pain at the extreme flexion and a single 
lateral click during the extension phase.  The impression 
was normal examination and normal MRI of the right knee with 
no objective abnormalities noted to account for complaints 
of pain.  

The Veteran has additionally submitted various lay 
statements attesting to his right knee pain during active 
service.

The Board notes that there is no objective indication of a 
right knee disability.  It is important to point out at this 
juncture that knee pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied).  Thus, there is no evidence showing current 
disability or diagnosis of the Veteran's claimed condition.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  In 
the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

For the reasons set forth above, there are no bases upon 
which to award service connection for the claimed condition, 
and service connection must be denied.

The Board acknowledges the Veteran's contentions and the 
contentions of lay statements which he has submitted 
indicating the Veteran has a claimed knee disability which 
is related to service.  The Board observes, however, that he 
as well the authors of the lay statements, are not competent 
to provide probative medical evidence on a matter such as 
the diagnosis of a claimed knee condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a right knee sprain, 
claimed as patellofemoral syndrome, is denied.


REMAND

The Veteran was treated for sinus complaints during active 
service to include treatment during August 2003 and July 
2004.  Seasonal allergies were assessed.

The Board notes that the Veteran's February 2006 VA 
examination indicated that he had rhinitis without a history 
of sinusitis.  The Veteran was subsequently service-
connected for rhinitis in a May 2007 rating decision.

The Veteran's most recent VA examination, dated April 2007 
indicates that he was diagnosed with perennial allergic 
rhinitis with a computerized tomography scan of the sinuses 
pending to rule-out sinusitis.  An addendum indicates an X-
ray finding of right maxillary sinusitis and mild rhinitis.  
Thus, the Veteran has a diagnosis of sinusitis during the 
relevant period.  However, there is no information contained 
in the claims file as to whether this more recent diagnosis 
of sinusitis is related to active service.  Thus, the Board 
finds the claim must be remanded for an appropriate medical 
opinion and/or examination.  

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the 
Charleston VAMC.

2.  If the May 2007 examiner is still 
available, request an addendum consistent 
with remand instructions.  If he is not 
available or if the May 2007 examiner 
determines such is necessary, schedule the 
Veteran for a VA examination to determine 
if his current sinusitis is related to 
active service.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  More specifically, 
the examiner should express an opinion as 
to whether it is more likely, less likely, 
or at least as likely as not (50 percent 
probability or more) that sinusitis had 
its onset in service or is otherwise 
related to service.  A rationale for any 
opinions should be provided. 

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and the 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


